

117 S1095 ES: Colonel John M. McHugh Tuition Fairness for Survivors Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1095IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 38, United States Code, to provide for the disapproval by the Secretary of Veterans Affairs of courses of education offered by public institutions of higher learning that do not charge veterans the in-State tuition rate for purposes of Survivors’ and Dependents’ Educational Assistance Program, and for other purposes.1.Short titleThis Act may be cited as the Colonel John M. McHugh Tuition Fairness for Survivors Act of 2021.2.Department of Veterans Affairs disapproval of courses offered by public institutions of higher learning that do not charge veterans the in-State tuition rate for purposes of Survivors’ and Dependents’ Educational Assistance Program(a)In generalSection 3679(c) of title 38, United States Code, is amended—(1)in paragraph (1), by striking or 33 and inserting 33, or 35;(2)in paragraph (2), by adding at the end the following new subparagraph:(D)An individual who is entitled to assistance under section 3510 of this title.; and(3)in paragraph (6), by striking and 33 and inserting 33, and 35.(b)Conforming amendmentsSection 3679(e) of such title is amended—(1)in paragraph (1)—(A)in subparagraph (A), by striking or 33 and inserting , 33, or 35; and(B)in subparagraph (B), by striking or 33 and inserting 33, or 35; and (2)in paragraph (2), by striking or 33 and inserting 33, or 35.(c)Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act and shall apply with respect to an academic period that begins on or after August 1, 2022.Passed the Senate June 24, 2021.Secretary